                                                                      Case 2:17-cv-00441-RFB-NJK Document 75 Filed 06/14/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York as Trustee for the
                                                            8    Certificateholders of CWALT, Inc., Alternative
                                                                 Loan Trust 2005-3CB, Mortgage Pass-Through
                                                            9    Certificates, Series 2005-3CB
                                                            10                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-00441-RFB-NJK
AKERMAN LLP




                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST
                                                            14   2005-3CB, MORTGAGE PASS-THROUGH                  STIPULATION      AND    ORDER
                                                                 CERTIFICATES, SERIES 2005-3CB,                   DISMISSING   CLAIMS   BETWEEN
                                                            15                                                    BoNYM AND SFR INVESTMENTS POOL
                                                                                 Plaintiff,                       1, LLC ONLY
                                                            16   v.
                                                            17   FRANCESCA FALCO; SFR INVESTMENTS
                                                                 POOL 1, LLC; LAMPLIGHT SQUARE AT
                                                            18   CORONADO     RANCH,         LLC; DOE
                                                                 INDIVIDUALS I-X, inclusive; and ROE
                                                            19   CORPORATIONS I-X, inclusive,
                                                            20
                                                                             Defendants.
                                                            21
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                            22
                                                                                 Counter/crossclaimant,
                                                            23
                                                                 v.
                                                            24
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            25   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            26   CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2005-3CB, MORTGAGE PASS-THROUGH
                                                            27   CERTIFICATES,     SERIES        2005-3CB;
                                                                 FRANCESCA FALCO, an individual,
                                                            28
                                                                                 Counter/crossdefendants.
                                                                 {58563510}
                                                                    Case 2:17-cv-00441-RFB-NJK Document 75 Filed 06/14/21 Page 2 of 2




                                                            1             PLEASE TAKE NOTE that The Bank of New York Mellon fka The Bank of New York as

                                                            2    Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-3CB, Mortgage

                                                            3    Pass-Through Certificates, Series 2005-3CB (BoNYM) and SFR Investments Pool 1, LLC (SFR),

                                                            4    by and through their respective counsel of record, hereby stipulate and agree that the above-entitled

                                                            5    action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(2) as to, the claims

                                                            6    between BoNYM and SFR only.               BoNYM still has pending claims against LAMPLIGHT

                                                            7    SQUARE AT CORONADO RANCH, LLC, which are not affected by this stipulation. Each party

                                                            8    shall bear its own attorney's fees, prejudgment interest, and costs of suit.
                                                            9             DATED this 10th day of June, 2021.

                                                            10   AKERMAN LLP                                           KIM GILBERT EBRON
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   /s/ Natalie L. Winslow                                /s/ Jacqueline A. Gilbert
                                                                 ARIEL E. STERN, ESQ.                                  DIANA S. EBRON, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Nevada Bar No. 8276                                   Nevada Bar No. 10580
AKERMAN LLP




                                                                 NATALIE L. WINSLOW, ESQ.                              JACQUELINE A. GILBERT, ESQ.
                                                            13   Nevada Bar No. 12125
                                                                 1635 Village Center Circle, Suite 200                 Nevada Bar No. 10593
                                                            14   Las Vegas, NV 89134                                   7625 Dean Martin Drive, Suite 110
                                                                                                                       Las Vegas, NV 89139
                                                            15   Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York as Trustee for the
                                                            16   Certificateholders of CWALT, Inc., Alternative Attorneys for SFR Investments Pool 1, LLC
                                                                 Loan Trust 2005-3CB, Mortgage Pass-Through
                                                            17   Certificates, Series 2005-3CB
                                                            18

                                                            19                                                   ORDER
                                                            20            IT IS SO ORDERED.
                                                            21
                                                                                                        _________________________________________
                                                            22                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                                        Case No.: 2:17-cv-00441-RFB-NJK
                                                            23
                                                                                                        DATED: _________________________________
                                                                                                                June 14, 2021.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {58563510}                                        2
